DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I – Claims 1-12 in the reply filed on 10/14/2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 and 16 of copending Application No. 17/350,063 (reference application) and claims 1-7 of US Patent 11,323,752. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is an obvious variation, recited similarly to the patented subject matter. The table below shows the claim sets similarities.
Instant Application # 17/448,125
Co-pending Application # 17/350,063
1. A reception device, comprising: a high definition multimedia interface configured to receive first video data of a first high dynamic range video and first characteristic information for an electro-optical conversion of the first video data, the first video data received by the high definition multimedia interface being uncompressed, the first video data being obtained by applying a photoelectric conversion characteristic to first high dynamic range video input data, the first characteristic information indicating a type for the electro-optical conversion of the first video data that corresponds to a high dynamic range curve, the high dynamic range curve including a first segment of a non-high dynamic range gamma curve and a second segment that diverges from the non-high dynamic range gamma curve; 
reception circuitry configured to receive second video data of a second high dynamic range video and second characteristic information for electro-optical conversion of the second video data, the second video data received by the reception circuitry being compressed; a video decoder configured to decode the compressed second video data received by the reception circuitry; 





electro-optical conversion circuitry configured to convert the first video data based on the first characteristic information and the second video data based on the second characteristic information; and 







a display configured to display HDR images based on the converted first video data and the converted second video data.

6. A reception device, comprising: circuitry configured to receive first video data of a first high dynamic range video and first characteristic information for an electro-optical conversion of the first video data via a high definition multimedia interface, the first video data received via the high definition multimedia interface being uncompressed, the first video data being obtained by applying a photoelectric conversion characteristic to first high dynamic range video input data, the first characteristic information including a first value for the electro-optical conversion of the first video data when a first high dynamic range curve is to be indicated and a second value for the electro- optical conversion of the first video data when a second high dynamic range curve is to be indicated, the first high dynamic range curve including a first segment of a non-high dynamic range gamma curve and a second segment that diverges from the non-high dynamic range gamma curve, the second high dynamic range curve not including the first segment of the non- high dynamic range gamma curve; receive second video data of a second high dynamic range video and second characteristic information for electro-optical conversion of the second video data via reception circuitry, the second video data received via the reception circuitry being compressed… 

12. The reception device according to claim 6, wherein the circuitry is configured to convert the first video data based on the first value or the second value for the electro-optical conversion of the first video data.  
13. The reception device according to claim 12, wherein the circuitry is configured to convert the second video data based on the first value or the second value for the electro-optical conversion of the second video data.  

16. The reception device according to claim 6, wherein the reception device further comprises a display configured to display HDR images based on the processed first video data and the processed second video data.

2. The reception device according to claim 1, wherein the electro-optical conversion circuitry is configured to convert the first video data based on the first characteristic information when the high definition multimedia interface receives the first video data, and 
convert the second video data based on the second characteristic information when the reception circuitry receives the second video data; and 

the display is configured to display the HDR images based on the converted first video data when the high definition multimedia interface receives the first video data, and display the HDR images based on the converted second video data when the reception circuitry receives the second video data.

7. The reception device according to claim 6, wherein the circuitry is configured to process the first video data based on the first characteristic information when the first video data is received via the high definition multimedia interface, and process the second video data based on the second characteristic information when the second video data is received via the reception circuitry.  

16. …a display configured to display HDR images based on the processed first video data and the processed second video data.

3. The reception device according to claim 1, wherein the second video data is obtained by applying a photoelectric conversion characteristic to second high dynamic range video input data, the second characteristic information indicating a type for the electro-optical conversion of the second video data that corresponds to the high dynamic range curve.

8. The reception device according to claim 6, wherein the second video data is obtained by applying a photoelectric conversion characteristic to second high dynamic range video input data, the second characteristic information including a first value for the electro-optical conversion of the second video data when a third high dynamic range curve is to be indicated and a second value for the electro-optical conversion of the second video data when a fourth high dynamic range curve is to be indicated.  

Claims 4-6 comprises similar language as claims 1-3.

See claim languages similar to above claims 6-8, 12-13 and 16.
7. The reception device according to claim 4, wherein the non-high dynamic range gamma curve corresponds to a standard dynamic range.

11. The reception device according to claim 6, wherein the non- high dynamic range gamma curve corresponds to a standard dynamic range.  

8. The reception device according to claim 4, wherein the circuitry is configured to convert the first video data based on the type for the electro-optical conversion of the first video data.

12. The reception device according to claim 6, wherein the circuitry is configured to convert the first video data based on the first value or the second value for the electro-optical conversion of the first video data.
9. The reception device according to claim 7, wherein the circuitry is configured to convert the first video data based on the type for the electro-optical conversion of the first video data.
12. The reception device according to claim 6, wherein the circuitry is configured to convert the first video data based on the first value or the second value for the electro-optical conversion of the first video data.

10. The reception device according to claim 4, wherein the reception device further comprises the high definition multimedia interface.
9. The reception device according to claim 6, wherein the reception device further comprises the high definition multimedia interface.

11. The reception device according to claim 4, wherein the reception device further comprises the reception circuitry.
10. The reception device according to claim 6, wherein the reception device further comprises the reception circuitry.

12. The reception device according to claim 4, wherein the reception device further comprises a display configured to display HDR images based on the processed first video data and the processed second video data.
16. The reception device according to claim 6, wherein the reception device further comprises a display configured to display HDR images based on the processed first video data and the processed second video data.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-12 would be allowable if Applicant overcomes the nonstatutory double patenting rejection, set for in this Office Action, by filing a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425